Citation Nr: 0420121	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
postoperative residuals of left inguinal hernia (left 
inguinal hernia).

2.  Entitlement to a compensable initial evaluation for 
status post nissen fundoplication with history of pre-pyloric 
ulcers, severe esophagitis, large hiatal hernia, and 
gastroesophageal reflux disorder (GERD) .

3.  Entitlement to a higher initial evaluation for carpal 
tunnel syndrome, right, currently rated 10 percent disabling.

4.  Entitlement to a higher initial evaluation for carpal 
tunnel syndrome, left, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Initially, the Board notes that the November 2002 VA 
examination report findings suggested that the veteran has a 
diagnosis of mild cervical spine strain.  The Board notes 
that the veteran's claim for neck pain and cervical strain 
was denied in a July 2001 rating decision on the basis that 
there was no diagnosable disability.  As this diagnosis was 
set forth in VA medical records following the July 2001 
rating decision, the Board finds this is an informal claim of 
service connection for cervical spine strain.  This issue is 
referred to the RO.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that the 
veteran's left inguinal hernia is healed with no symptoms and 
no disability.

2.  Competent medical evidence demonstrates that the 
veteran's status post nissen fundoplication with history of 
pre-pyloric ulcers, severe esophagitis, large hiatal hernia, 
and GERD (status post nissen fundoplication) showed marked 
improvement of symptoms and no evidence of upper GI symptoms, 
ulcers, or GERD, or stricture of the esophagus.   

3.  Competent medical evidence shows that the veteran's 
bilateral carpal tunnel syndrome demonstrates a very slight 
decrease in right dorsiflexion and mild ulnar entrapment on 
right side at elbow, but otherwise normal examination.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial 
rating for left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114 (Diagnostic Code 7338) (2003).

2.  The criteria for entitlement to a compensable initial 
rating for status post nissen fundoplication have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114 (Diagnostic Codes 7203, 7305) 
(2003).

3.  The criteria for entitlement to a higher initial rating 
than 10 percent for carpal tunnel syndrome, right, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124(a) (Diagnostic Code 8515) (2003).

4.  The criteria for entitlement to a higher initial rating 
than 10 percent for carpal tunnel syndrome, left, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124(a) (Diagnostic Code 8515) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the 
authorities cited above, the Board assumes that the VCAA is 
applicable to this appeal.  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board notes 
here that the VCAA letter was sent to the veteran in March 
2001 prior to the July 2001 rating decision.  Moreover, in 
the VCAA letter and a June 2002 statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio, supra.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA examination reports, VA medical 
records, and statements and testimony from the veteran.  All 
evidence requested by the veteran that VA obtain has been 
incorporated into the record.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  Consequently, where 
there has been substantial compliance with the new 
legislation and the new implementing regulation, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to veteran in developing the facts pertinent to 
her claims is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159(b).  

Increased Rating Claims

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Left Inguinal Hernia

Service medical records indicate that the veteran had a left 
inguinal hernia repair in August 1996 and an appendectomy 
performed in October 1997.  The veteran's service-connected 
left inguinal hernia has been rated by the RO under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
this regulatory provision, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or not operated but 
remediable.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
warranted where the inguinal hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  It is noted that 10 percent 
is to be added for bilateral involvement, provided the second 
hernia is compensable.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  Consequently, 
the revisions have no bearing on the veteran's case.

VA examination report dated in August 2000 diagnosed the 
veteran as having postoperative repair of left inguinal 
hernia.  An April 2001 statement from the veteran indicated 
that she has constant groin pain following her hernia 
operation.  

VA examination report dated in November 2002 indicated that 
left inguinal hernia repair was entirely asymptomatic and 
non-disabling with no recurrence.  The diagnosis was status 
post August 1996 repair of left inguinal hernia healed with 
no symptoms and no disability.  

There is no competent medical evidence that the veteran's 
left inguinal hernia is postoperatively recurrent, readily 
reducible and well supported by truss or belt as required for 
a compensable rating under Diagnostic Code 7338.  Therefore, 
under applicable diagnostic criteria, a compensable 
evaluation is not warranted.  As the preponderance of the 
evidence does not support a compensable evaluation, the 
veteran's claim for a compensable evaluation for 
postoperative residuals of a left inguinal hernia is denied.

Status Post Nissen Fundoplication

Service medical records indicate that the veteran was 
diagnosed as having pre-pyloric ulcers in 1998 and 1999.  The 
veteran was also diagnosed in April 1998 of having severe 
GERD, which was not responding to medication.  A nissen 
fundoplication procedure was performed in January 2000.  
Service connection was granted in the July 2001 rating 
decision.  

The veteran's service-connected status post nissen 
fundoplication has been rated by the RO under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Codes 7205, 7305.  Under 
Diagnostic Code 7205, acquired diverticulum of the esophagus, 
is to be rated as for obstruction of the esophagus as set 
forth under Diagnostic Code 7203.  Under Diagnostic Code 
7203, moderate stricture of the esophagus warrants assignment 
of a 30 percent evaluation, and severe stricture of the 
esophagus, in which only liquids can be swallowed warrants 
assignment of a 50 percent evaluation.  An 80 percent 
evaluation, the highest rating available under Diagnostic 
Code 7203, is contemplated for stricture of the esophagus 
where only liquids can be permitted to pass, and where there 
is a marked impairment of health.  38 C.F.R. § 4.114.

Under Diagnostic Code 7305, evidence of mild symptomatology 
with recurrent symptoms once or twice yearly warrants the 
assignment of a 10 percent disability evaluation.  Evidence 
of a moderate duodenal ulcer manifested by recurring episodes 
of severe symptoms two or three times a year averaging ten 
days in duration, or with continuous moderate manifestations, 
warrants the assignment of a 20 percent disability 
evaluation.  A 40 percent disability evaluation requires 
evidence of a moderately severe duodenal ulcer that is less 
than severe but that causes impairment of health manifested 
by anemia and weight loss or that results in recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation requires evidence of a severe duodenal ulcer 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R.      § 4.114, Diagnostic Code 7305 (2003).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. § 
4.114 (2003).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2003). Therefore, separate evaluations for peptic ulcer 
disease, a deformity of the duodenal bulb and duodenitis are 
not available.  

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  Consequently, 
the revisions have no bearing on the veteran's case.

VA examination report dated in August 2000 noted that the 
veteran claimed that she no longer required the Zantac, 
Prilosec, Prevacid, or propulsid, but only takes some antacid 
medications, such as Mylanta, maybe every couple of weeks in 
order to alleviate slight nausea or excessive gas.  The 
diagnosis was history pre-pyloric ulcers, severe esophagitis 
and large hiatal hernia treated with nissen fundoplication 
procedure with marked improvement of symptoms.  

VA examination report dated in November 2002 indicated that 
there was some discrepancy in her reporting of symptoms.  The 
examiner stated that the veteran indicated that she had no 
significant GI problems when she takes her medicine and  
after having had her fundoplication, she got good relief.   
The veteran then stated that she is nauseated a lot.  The 
examiner assessed the veteran as having no upper GI symptoms 
except when she does not take her medicine with the exception 
that she does report some nausea.  

UGI series report dated in November 2002 noted that barium 
flowed down the esophagus without any delay in the upright as 
well as in recumbent position.  There was a lemon-sized 
paraesophageal hernia, with the GE junction maintaining its 
normal position.  There was no GERD, peptic esophagitis, 
stricture, or any dysmotility.  The stomach was adequately 
visualized and showed no evidence of ulcer or filling 
effects.  The duodenal bulb showed no evidence of ulcer, 
deformity, or irritability.  The duodenal C-loop was not 
widened.  Visualized proximal small bowel appeared normal.   

Upon review, VA examinations do not note stricture of the 
esophagus.  In fact, UGI examination noted no stricture of 
the esophagus.  Therefore, a compensable rating under 
Diagnostic Codes 7203 or 7205 is not warranted.  Moreover, 
there is no competent medical evidence that the veteran has 
recurrent duodenal ulcers to warrant a compensable evaluation 
under Diagnostic Code 7305.  The Board notes that the veteran 
indicated that the August 2002 VA examination was inadequate, 
that she told the examiner that she is nauseated a lot, that 
medications help, but not all the time, and that there are 
times when she has to stay in bed all day.  However, the 
examiner did make reference to the veteran's subjective 
complaints in the report, however, there were no supportive 
clinical findings and the examiner commented that her 
statements where inconsistent with each other.  

Based upon all the medical evidence of record, a compensable 
evaluation is not warranted under the applicable diagnostic 
criteria.  As the preponderance of the evidence does not 
support a compensable evaluation, the veteran's claim for a 
compensable evaluation for status post nissen fundoplication 
with history of pre-pyloric ulcers, severe esophagitis, large 
hiatal hernia, and GERD is denied.

Carpal Tunnel Syndrome, Left and Right 

The veteran's service-connected left and right carpal tunnel 
syndrome have been rated by the RO under the provisions of 
38 C.F.R. § 4.125(a), Diagnostic Code 8515.  Under this 
regulatory provision for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; flexion of the 
wrist weakened; pain with tropical disturbances warrants a 70 
percent evaluation.  

For the minor or nondominant hand, incomplete paralysis of 
the median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 20 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 40 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with tropical 
disturbances warrants a 60 percent evaluation

The medical records indicate that the veteran is right hand 
dominant (major).  VA examination report dated in August 2000 
noted that the veteran worked on computers in service and now 
has typical carpal tunnel syndrome.  She complained of first 
having numbness and tingling in the fingers of her right hand 
and gradually the symptoms became worse.  At the time of 
examination, she complained of pain running up the right arm 
to the shoulder and into the side of her neck.  Examination 
noted that the veteran had good motion in the joints of the 
fingers and the hands, as well as the arms, but had tingling 
and pain particularly in the right arm.  The diagnosis was 
bilateral carpal tunnel syndrome.  

VA medical records indicate that the veteran received an 
electromyography (EMG) and nerve conduction study (NCS) 
consultation in May 2001.  Examination findings showed mild 
ulnar entrapment on right of elbow with relative decrease in 
velocity, but the examiner noted that most of the veteran's 
symptoms were not consistent with this diagnosis.  The 
veteran's complaints were noted to be more consistent with 
myofascial syndrome.  The examiner concluded that the veteran 
did not have any carpal tunnel syndrome by history or on 
examination.  

VA examination report dated in November 2002 indicated that 
examination of the hands revealed no abnormalities.  
Examination of the wrists demonstrated dorsiflexion to 80 
degrees for the left hand and 75 degrees for the right hand.  
Palmar flexion was 85 degrees bilaterally, radial deviation 
was 14 degrees bilaterally, and ulnar deviation was 22 
degrees bilaterally.  The veteran exhibited normal 5 over a 
customary maximum of 5 grip in both hands.  The examiner's 
impression was no carpal tunnel syndrome in either hand; 
grip, flexion, and extension of all five digits of both hands 
and both wrists were unencumbered; there was normal range of 
motion in both wrists with a very, very slight decrease in 
dorsiflexion and;. no symptoms in the left wrist or left 
hand.  Overall, it was a normal examination.  

Upon review, the medical evidence summarized above, 
particularly the EMG/NCS report and VA examination report 
dated in August 2002, does not demonstrate moderate 
incomplete paralysis of either the right or left carpal 
tunnel syndrome to warrant a rating higher than 10 percent 
for either side under Diagnostic Code 8515.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 10 percent for the veteran's left upper extremity 
carpal tunnel syndrome under Diagnostic Code 8515.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 10 percent for the veteran's left upper extremity 
carpal tunnel syndrome under Diagnostic Code 8515.

In reaching this decision, the Board also considered other 
applicable rating criteria. However, the disability is 
limited to neurologic dysfunction and does not warrant 
consideration of other diagnostic codes. Similarly, since the 
rating is not based on limitation of motion, consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not warranted.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  In an 
April 2001 written statement and subsequent written 
statement, the veteran claims that she is unable to work 
full-time due to her service-connected disabilities.  
However, no evidence has been submitted showing that her left 
inguinal hernia, status post nissen fundoplication 
disability, or bilateral carpal tunnel syndrome have markedly 
interfered with her ability to obtain gainful employment that 
would otherwise warrant an extraschedular evaluation.  In 
fact, the inguinal hernia and status post nissen 
fundoplication disabilities failed to demonstrate symptoms to 
warrant compensable ratings and the evidence of symptoms 
involving carpal tunnel syndrome appear mild, if any.  There 
is also no evidence that the veteran has been hospitalized or 
has required frequent treatment due to these disabilities.  


ORDER

Entitlement to a compensable initial disability evaluation 
for left inguinal hernia is denied.  

Entitlement to a compensable initial evaluation for status 
post nissen fundoplication with history of pre-pyloric 
ulcers, severe esophagitis, large hiatal hernia, and GERD is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome, right, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome, left, is denied.  



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



